Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 8/18/2022.
Response to Amendment
2.	No claims have been amended.
Response to Arguments
3.	Applicant’s arguments filed have been considered but are not persuasive.

Regarding claim 1, Applicant argues on page 11 of remarks:
“As such, while Bachrach teaches methods for leveraging user dialog history in generating responses, Bachrach does not teach any equivalent to the data-flow programming based approach of claim 1. In particular, Bachrach does not teach or suggest equivalents to the limitations of re-using the data-flow from the prefix of traced steps in the annotated dialogue history to automatically determine input data of the updated executable step, recognizing the context-dependent operation preceding the updated executable step, or supplying output data from the context-dependent operation based on the data-flow. As such, the template approach of Bachrach does not achieve the same space saving advantages of Applicant's data-flow approach.”

Examiner respectfully disagrees.
Regarding claim 1 Bachrach teaches A method of leveraging a dialogue history of a conversational computing interface to execute an updated dialogue plan (abstract: methods and systems …conversational agent, response template; 13; 21: historical data), the method comprising: 
maintaining an annotated dialogue history of the conversational computing interface, the annotated dialogue history including a plurality of traced steps defining a data-flow including input data used to execute a context-dependent operation and output data recorded from a previous execution of the context-dependent operation (fig 1A,1B; para: 21 dialogue database comprises historical data representing text dialogues…between user and agent; 41: context); 
recognizing an updated dialogue plan including a prefix of executable steps and an updated executable step following the prefix (41: current dialogue/dialogue prefix, to determine which response template to select); 
automatically computer-recognizing that the prefix of executable steps of the updated dialogue plan matches a corresponding prefix of traced steps in the annotated dialogue history (41 comparison made between new dialogue and representative dialogue); and 
re-using the data-flow from the prefix of traced steps in the annotated dialogue history to automatically determine input data of the updated executable step, including recognizing the context-dependent operation preceding the updated executable step, and supplying output data from the context-dependent operation based on the data-flow (23; 41 response template that minimizes the distance may be selected; appropriate response template is most suited to the context of current dialogue;
57-58: conversational agent receives query from a user; response templates; generate response message).  

The claims as currently recited do not yet differentiate over the cited prior art.
Bachrach teaches:
[0021]: Returning to the example of Figure 1A, the conversational agent 120 is communicatively coupled to a dialogue database 150. The dialogue database 150 comprises historical data representing a plurality of text dialogues 155. Each text dialogue comprises a sequence of messages 135, 140 that have been exchanged between a user and a conversational agent. In a multi-agent system, e.g. where multiple conversational agents are communicating with user computing devices, the plurality of text dialogues 155 may comprise text dialogues involving different conversational agents, wherein each conversational agent may have one or more associated text dialogues. As an example, four text dialogues 155 are shown in Figure 1A: text dialogue A comprises four messages, a first message from an agent to a user, two messages from the user to the agent, and a fourth message from the agent to the user; text dialogue B starts with two messages from an agent, which is followed by a message from a user, and ends with a response message from the agent; and text dialogues C and D start and end with a message from a user, wherein an agent response follows the start message. These are simple examples and actual datasets may comprise different combinations of user and agent messages, as well as different numbers of messages. An implementation of this example may have a dialogue database 150 with thousands or millions of text dialogues.
[0023]: Figure 1A also shows a response template generator 160 that is configured to generate response templates for use by the conversational agent 120. The response template generator 160 is communicatively coupled to the dialogue database 150 so as to access the plurality of text dialogues 155 within the dialogue database 150. The response template generator 160 is further communicatively coupled to a template database 170. The template database 170 comprises a response template set 175, i.e. a collection of response templates 180 for use by the conversational agent 120. For example, in Figure 1A, the conversational agent 120 is communicatively coupled to the template database 170 and may be configured to retrieve one or more response templates 180 from the response template set 175. In one case, the conversational agent 120 may retrieve the response template set 175 as a list of possible responses to use to respond to a received user message 135. In certain case, the conversational agent 120 may select one of the response template set 175 based on a message history for a current text dialogue that requires a response. The conversational agent 120 may use a response template "as is" to provide a response message 140, or may modify the response template 140 to provide the response message 140. In certain cases, a response message 140 may be modified by populating field values that are extracted from message history for a current text dialogue (e.g. a string representing a name of a user may be extracted and inserted into a response template).
[0024] The response template generator 160 is configured to use at least a subset of the plurality of text dialogues 155 to generate at least one of the response templates 180 in the response template set 175. 
Thus teachings such as 
(21)The dialogue database 150 comprises historical data representing a plurality of text dialogues 155. Each text dialogue comprises a sequence of messages 135, 140 that have been exchanged between a user and a conversational agent.
of Bachrach can read on the limitation of “the annotated dialogue history including a plurality of traced steps defining a data-flow including input data … and output data”, as it teaches dialogue history of input and output data.  The other cited portions of Bachrach read on the additional limitations as they teach recognizing and reusing historical dialogue information.
While there does appear to be some level of differentiation between the actual teachings of the application (as further described by Attorney during interview) and the cited prior art, additional clarification of the claims is further needed to demonstrate the claims are specifically focused on a stored dialogue plan (history of input and output data), and updating that dialogue plan using previously stored prefix information (additional historical data), as opposed to using a stored dialogue history template (plan) in recognizing and performing run time conversation determination.
Further defining the dialogue plan itself, and how the prefix information is different may help advance prosecution.  Also, language such as “the method allows for the re-use of context-dependent operations from a previous series of conversation events when such context-dependent operations are recognized in a subsequent series of conversation events while a user is still providing input” (which appears in remarks) is still broad or ambiguous enough to allow the teachings of the prior art to read on the application, which is merely included as an example to demonstrate how many of the terms and teachings of application and art may appear similar, and thus the language must be more carefully spelled out and clarified to allow for the proposed novelty to be recognized.
Therefore, the claims do not yet overcome the rejection and art of record.
The additional independent and dependent claims are also rejected based on arguments above and art rejections below. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5-10, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachrach EP 3 486 842 A1 (provided by Applicant).

Regarding claim 1 Bachrach teaches A method of leveraging a dialogue history of a conversational computing interface to execute an updated dialogue plan (abstract: methods and systems …conversational agent, response template; 13; 21: historical data), the method comprising: 
maintaining an annotated dialogue history of the conversational computing interface, the annotated dialogue history including a plurality of traced steps defining a data-flow including input data used to execute a context-dependent operation and output data recorded from a previous execution of the context-dependent operation (fig 1A,1B; para: 21 dialogue database comprises historical data representing text dialogues…between user and agent; 41: context); 
recognizing an updated dialogue plan including a prefix of executable steps and an updated executable step following the prefix (41: current dialogue/dialogue prefix, to determine which response template to select); 
automatically computer-recognizing that the prefix of executable steps of the updated dialogue plan matches a corresponding prefix of traced steps in the annotated dialogue history (41 comparison made between new dialogue and representative dialogue); and 
re-using the data-flow from the prefix of traced steps in the annotated dialogue history to automatically determine input data of the updated executable step, including recognizing the context-dependent operation preceding the updated executable step, and supplying output data from the context-dependent operation based on the data-flow (23; 41 response template that minimizes the distance may be selected; appropriate response template is most suited to the context of current dialogue;
57-58: conversational agent receives query from a user; response templates; generate response message).  

Regarding claim 2 Bachrach teaches The method of claim 1, wherein supplying output data from the context- dependent operation based on the data-flow includes re-using output data recorded from the previous execution (23: conversational agent may use a response template as-is to provide a response message).  

Regarding claim 3 Bachrach teaches The method of claim 1, wherein supplying output data from the context- dependent operation based on the data-flow includes supplying generated data having a data type matching the output data recorded from the previous execution (23: conversational agent may use a response template as-is to provide a response message).  


Regarding claim 5 Bachrach teaches The method of claim 1, wherein the updated dialogue plan is an edit of the annotated dialogue history, the method further comprising automatically annotating the updated executable step with a traced step defining a data-flow for the updated executable step (13 able to adapt over time; expand a set of response templates and vary existing response templates).  

Regarding claim 6 Bachrach teaches The method of claim 1, wherein the annotated dialogue history is a training example dialogue for a previous system version of the conversational computing interface, and the updated dialogue plan is an automatic update of the annotated dialogue history to a subsequent, different system version (13; 21: dialogue database, historical data; 62: trained using historical data - updating historical data/training data).  

Regarding claim 7 Bachrach teaches The method of claim 6, wherein the annotated dialogue history is one of a plurality of annotated dialogue histories in a training set, the method further Page 53comprising automatically updating the plurality of annotated dialogue histories from the previous system version to the subsequent system version (fig 1A; 13; 15: conversations; 18; 21; 62).  

Regarding claim 8 Bachrach teaches The method of claim 1, wherein the annotated dialogue history represents a conversation with a user, and the updated dialogue plan is generated responsive to a new utterance by the user, including automatically computer-recognizing a user intent of the new utterance, and automatically generating the updated executable step responsive to the user intent of the new utterance (fig 1B, fig 2; para: 21 historical data representing plurality of dialogues; comprises a sequence of messages that have been exchanged between user and conversational agent; 23; 41 current dialogue; comparison; distance; context; 57-59).  

Regarding claim 9 Bachrach teaches The method of claim 8, further comprising responding to a plurality of different user utterances, wherein responding to each user utterance includes recognizing an additional updated executable step, and re-using a previously recorded data-flow to supply input data to the additional updated executable step (23: conversational agent may use a response template as-is to provide a response message or may modify response template; 41).  

Regarding claim 10 Bachrach teaches The method of claim 1, wherein the context-dependent operation includes a computer operation causing one of a pre-defined plurality of non-repeatable side- effects (23 list of possible responses; 48: optimization; 50: generating unusable outputs - finding best option, where some may not be suitable).  


Regarding claim 13 Bachrach teaches The method of claim 1, wherein automatically computer-recognizing that the prefix of executable steps of the updated dialogue plan matches the corresponding prefix of traced steps in the annotated dialogue history includes aligning a first graph corresponding to the annotated dialogue history to a second graph corresponding to the updated dialogue plan (fig 2,3; para: 41;38; 57-59 – comparing current input to historical dialogue using particular representation).  

Regarding claim 14 Bachrach teaches The method of claim 13, wherein the graph corresponding to the annotated dialogue history is based on a partial ordering of data dependencies between traced steps of the annotated dialogue history (fig 2,3; para: 21; 38; 41; 57-59).  

Regarding claim 15 Bachrach teaches The method of claim 1, wherein automatically computer-recognizing that the prefix of executable steps of the updated dialogue plan matches the corresponding prefix of traced steps in the annotated dialogue history includes matching data-flow of a step in the annotated dialogue history and a corresponding step in the updated dialogue plan (23; 41 comparison between new dialogue encodings and representative dialogue encodings).  

Regarding claim 16 Bachrach teaches The method of claim 15, wherein the matching data-flow includes an input or output data value (23; 41 – comparing current input to historical dialogue).  

Regarding claim 17 Bachrach teaches The method of claim 15, wherein the matching data-flow includes an input or output data type (23; 41 – comparing current input to historical dialogue).  

Regarding claim 18 Bachrach teaches The method of claim 15, wherein the matching data-flow includes a user intent corresponding to an input or output datum (23; 41 – comparing current input to historical dialogue).  


Regarding claim 19 Bachrach teaches A method of updating training data of a conversational computing interface, the method comprising: 
maintaining a training set including a plurality of different training example dialogues of the conversational computing interface, wherein each training example dialogue of the plurality of different training example dialogues includes a plurality of traced steps defining a data-flow including input data used to execute a context- dependent operation and output data recorded from a previous execution of the context-dependent operation (fig1A; 21; 24: response template generator 160 uses a neural sequence-to-sequence model that is trained using data from the dialogue database 150. The trained neural sequence-to-sequence model is used to generate dialogue encodings that are representative of responses provided within a past text dialogue; 41; 62: trained using historical data); 
for each training example dialogue of the plurality of different training example dialogues: 
recognizing an updated dialogue plan based on an update of the training example dialogue from a previous system version to a subsequent system version, wherein the updated dialogue plan includes a prefix of executable steps matching a corresponding prefix of traced steps in the training example dialogue and an updated executable step following the prefix (13; 21; 41; 62); and 
Page 56automatically annotating the updated executable step with an updated traced step defining a data-flow for the updated executable step that re-uses the data- flow from the prefix of traced steps in the training example dialogue to automatically determine input data of the updated executable step, including recognizing the context-dependent operation preceding the updated executable step, and supplying output data from the context-dependent operation based on the data-flow (13; 41 – appears to be for updating the stored historical data).  
Rejected for similar rationale and reasoning as claim 1, where the current limitations appear to use language that demonstrates the dialogue history used as training data and is taught by the art of record.

Regarding claim 20 Bachrach teaches A method of re-executing a dialogue plan of a conversational computing interface to respond to an utterance, the method comprising: 
maintaining an annotated dialogue history of the conversational computing interface, the annotated dialogue history including a plurality of traced steps defining a data-flow including input data used to execute a context-dependent operation and output data recorded from a previous execution of the context-dependent operation (fig 1A,1B; para: 21 dialogue database comprises historical data representing text dialogues…between user and agent; 41: context); 
responsive to receiving a user utterance, automatically computer-recognizing a user intent of the user utterance (fig 1B, 2; para: 22: utterance; 26; 41); 
automatically generating an updated dialogue plan including an updated executable step based on the user intent of the user utterance (41); 
automatically computer-recognizing that a prefix of executable steps of the updated dialogue plan matches a corresponding prefix of traced steps in the annotated dialogue history (41); and 
Page 57re-using the data-flow from the prefix of traced steps in the annotated dialogue history to automatically determine input data of the updated executable step, including recognizing the context-dependent operation preceding the updated executable step, and supplying output data from the context-dependent operation based on the data-flow (23; 41 response template that minimizes the distance may be selected; appropriate response template is most suited to the context of current dialogue;
57-58: conversational agent receives query from a user; response templates; generate response message).
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning (where the claim includes additional utterance language).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach in view of Ni et al 2019/0103103.

Regarding claim 4 Bachrach does not specifically teach where Ni teaches The method of claim 1, wherein supplying output data from the context- dependent operation based on the data-flow includes supplying an error value indicating a missing input data value (Ni et al 2019/0103103 para: 2 resolve values for slots; 6; 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Ni to obtain the necessary values for complete processing.

Regarding claim 11 Bachrach does not specifically teach where Ni teaches The method of claim 1, wherein the context-dependent operation includes a computer operation that depends on input data that is variably unobtainable depending on context (30 I do not recognize that command)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Ni to obtain the necessary values for complete processing.


9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bachrach in view of Koukoumidis et al (11,086,858)

Regarding claim 12 Bachrach does not specifically teach where Koukoumidis teaches The method of claim 1, wherein the context-dependent operation includes a computer operation having a computational expense exceeding a predefined threshold (col 26 l. 27- l. 60 - processing queries by determining computational expense/processing load).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Koukoumidis to ensure queries are processed and responses are generated efficiently and based on computer specifications. 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655